838 F.2d 1215
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leroy LEFFEW, Plaintiff-Appellant,v.Ralph M. HARTMAN, Director, Office of Workers' CompensationPrograms, United States Department of Labor;  and Employees'Compensation Appeals Board, United States Department ofLabor, Defendants-Appellees.
No. 86-6304.
United States Court of Appeals, Sixth Circuit.
Feb. 8, 1988.

Before MERRITT, CORNELIA G. KENNEDY, and KRUPANSKY, Circuit Judges.
PER CURIAM.


1
Plaintiff, Leroy Leffew, appeals the order dismissing his action for review of decisions by the Office of Workers' Compensation Programs, and the Employees' Compensation Appeals Board, which denied his claim for compensation under the Federal Employees Compensation Act, 5 U.S.C. Section 8101 et. seq.


2
Upon consideration of the entire record and the briefs filed herein, we AFFIRM the decision of the Office of Workers' Compensation Programs, and Employees' Compensation Appeals Board, for the reasons stated in the District Court's Memorandum Opinion and Order of November 13, 1986.